DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/14/2022 have been entered. Claims 29 and 32-49 remain pending in the application. The amendments overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action mailed on 06/14/2022.
Claim Objections
Claim 49 is objected to because of the following informalities: In line 2 of claim 49, the first instance of “the surgical robot” should be changed to “a surgical robot” and in line 3 of claim 49, “the grasper” should be changed to “a grasper” because it is the first respective instance of each limitation being positively recited in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 32-33, 35, 37-41, and 44-48 rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2005/0283137) in view of Gordin et al. (US 2009/0209947).
Regarding claim 29, Doyle et al. discloses a method for using a surgical robot (Paragraphs [0031 and 0079] disclose the tool kit and manipulator, which is used to position and maneuver the tools within the confined space, can be a robotic device), the method comprising:(a) inserting the surgical robot inside of a cavity of a patient (The tool kit receiving device, which is controlled by a robot, is positioned within a body cavity, paragraphs [0041-0049]), wherein the surgical robot is operably coupled to at least one lever (See FIG 5 below; one or both of the arms that form the clamp of tool 556) of a first tool (556, FIGs 5-8, paragraphs [0061-0070]), the first tool having a proximal end (Bottom end as viewed in FIGs 5-8) and a distal end (Top end as viewed in FIGs 5-6) and including a first tool fulcrum (See FIG 5 below; the pivot pin around which the levers of the arms of the clamp rotate to actuate the end effector) disposed between the proximal end and the distal end of the first tool (FIGs 5-6 show the fulcrum is positioned between the proximal and distal ends of the first tool), and the at least one level of the first tool operably connected to the first tool fulcrum (The lever rotates around the fulcrum during use and therefore is interpreted as being operably connected to the fulcrum) and extending from the first tool fulcrum to the proximal end of the first tool (See Annotated FIG 6 below) (b) decoupling the first tool from the surgical robot while the surgical robot is within the cavity of the patient (Paragraphs [0071-0074] discloses changing the tool for another tool while still remaining within the patient because the tool holder is within the patient); and (c) operably coupling at least one lever of a second tool (Another of 556, which comprises another at least one lever similar to that of first tool 556) with the surgical robot while the surgical robot is within the cavity of the patient (Paragraphs [0026, 0071]), the second tool having a proximal end (Bottom end as viewed in FIGs 5-8; understood to be the same in the second tool) and a distal end (Top end as viewed in FIGs 5-6; understood to be the same in the second tool) and including a second tool fulcrum (See FIG 5 below; the pivot pin around which the levers of the arms of the clamp rotate to actuate the end effector. understood to be the same in the second tool) disposed between the proximal end and the distal end of the second tool (FIGs 5-6 show the fulcrum is positioned between the proximal and distal ends of the tool), and the at least one lever of second first tool extending from the second tool fulcrum to the proximal end of the second tool (See Annotated FIG 6 below; understood to be the same in the second tool).
Doyle discloses use of the device to interchange tools within a closed area of the body without needing to remove the device from said closed area (Paragraphs [0008,0025-0029]) and further discloses use in laparoscopic surgeries (Paragraphs [0025-0027]), but is silent regarding use inside of an abdomen specifically.
However, Gordin et al. discloses a method of interchanging tools (12, 13, FIG 1, paragraphs [0068-0069]) from a tool holder (40, paragraphs [0070], IFG 4) while remaining within a cavity of a patient (Abstract, paragraphs [0008-0009, 0059, 0060], and methods 1200 or 1300, FIGS 12-13, paragraphs [0077-0078]), wherein said cavity is an abdomen (Paragraphs [0008-0009, 0013-0014, 0022-0023, and 0056-0060]).
Therefore, it would have been obvious to modify the method of Doyle et al. such that the cavity of the patient is the abdomen, as taught by Gordin et al., for the purpose of performing the disclosed method within a variety to closed areas of the body such that trauma is reduced by interchanging the end effectors within the cavity.

    PNG
    media_image1.png
    516
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    418
    684
    media_image2.png
    Greyscale

Regarding claim 32, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses rotation of the at least one lever of the first tool about the first tool fulcrum actuates the first tool, and rotation of the at least one lever of the second tool about the second tool fulcrum actuates the second tool when the respective first tool or second tool is coupled with the surgical robot (When each of the levers rotate around the fulcrum, the respective tools are actuated by opening and closing the end effector. The opening and closing motion is caused by the movement of tines 560, 561 of the surgical robot).
Regarding claim 33, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 32. Doyle et al. further discloses the surgical robot includes a grasper (Tines 560, 561 form a grasper, FIG 7), and wherein the at least one lever of the first tool and the at least one lever of the second tool, respectively, operably couple to the surgical robot by coupling to the grasper (FIGs 9-10, paragraphs [0068-0070].
Regarding claim 35, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses steps (b) and (c) are carried out by a surgeon who is operating the surgical robot during a minimally invasive surgical procedure (Paragraph [0002]).
Regarding claim 37, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the surgical robot is inserted into the abdomen of the patient through a first surgical trocar (Paragraph [0027] discloses insertion of the tool receiving device 570 through an incision. Paragraph [0029] discloses inserting a cannula into the incision such that it acts as a trocar) and the second tool is inserted into the abdomen of the patient through a second surgical trocar (Paragraph [0045] discloses inserting the tool kit which houses the second end effector through an incision, which is understood to be defined by a cannula/trocar similar to that described in paragraph [0029]. Paragraph [0048] discloses the tool kit is attached to a different cannula than the manipulator).
Regarding claim 38, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the second tool is inserted into the abdomen of the patient using an introducer (Tool kit receiving device) that reversibly couples with the second tool (Via reversible mechanical connection to tool kit housing 103, paragraphs [0041-0044]).
Regarding claim 39, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the surgical robot and the second tool are inserted into the abdomen of the patient through a single surgical trocar (Paragraph [0047]).
Regarding claim 40, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the second tool is removed from a tool rack (100, FIGs 1-2, paragraphs [0036-0048]) that is located within the abdomen of the patient (Paragraph [0059]).
Regarding claim 41, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 40. Doyle et al. further discloses the tool rack holds at least two tools (Paragraph [0052], FIG 1 shows at least 3).
Regarding claim 44, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the surgical robot comprises at least one robotic arm (Paragraphs [0080-0081]).
Regarding claim 45, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 44. Doyle et al. further discloses the at least one robotic arm is cable-actuated (Paragraph [0029]).
Regarding claim 46, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses first tool is one of surgical scissors, a needle driver, a forceps, a grasper, a retractor, a surgical stapler, a vessel sealer, a surgical drill, a cautery pen, a cautery hook or a caliper (Paragraph [0082]).
Regarding claim 47, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the second tool is one of surgical scissors, a needle driver, a forceps, a grasper, a retractor, a surgical stapler, a vessel sealer, a surgical drill, a cautery pen, a cautery hook or a caliper (Paragraph [0082]).
Regarding claim 48, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29. Doyle et al. further discloses the first tool includes at least one first instrument or instrument component operably coupled to the at least one lever of the first tool and disposed at the distal end of the first tool (Paragraph [0082] discloses a variety of tools that 556. Each of these would comprise at least some instrument component at a distal end of the lever portion, for example cauterization elements, adhesive applications, mini-s-ray devices, light sources, etc), and wherein the second tool includes at least one second instrument or instrument component operably coupled to the at least one lever of the second tool and disposed at the distal end of the second tool (Paragraph [0082] discloses a variety of tools that 556. Each of these would comprise at least some instrument component at a distal end of the lever portion, for example cauterization elements, adhesive applications, mini-s-ray devices, light sources, etc).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2005/0283137) in view of Gordin et al. (US 2009/0209947), in further view of Ruiz Morales (US 2009/0024142).
Regarding claim 36, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 35.
Doyle et al./Gordin et al. is silent regarding the second tool being introduced into the abdomen of the patient by a person assisting the surgeon.
However, Ruiz Morales teaches a method for using a surgical robot wherein a surgeon assistant (A, FIG 1, paragraph [0064]) is positioned at the patient while the surgeon (S) teleoperates the surgical robot, such that the person assisting the surgeon is accessible and positioned to aid the surgeon with tasks at the site of the patient (Paragraphs [0064 and 0133]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method such that the second tool is introduced into the abdomen of the patient by a person assisting the surgeon, as taught by Ruiz Morales, for the purpose of eliminating the need for the surgeon to leave the robot operation interface, thus increasing the speed of the procedure.
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2005/0283137) in view of Gordin et al. (US 2009/0209947), in further view of Ben-Ur (US 6,377,011).
Regarding claims 42-43, Doyle et al./Gordin et al. disclose the invention substantially as claimed, as set forth above for claim 29.
Doyle et al./Gordin et al. is silent regarding the surgical robot providing a human like interaction for a surgeon that includes an interface, wherein the interface with the surgical robot comprises a virtual reality interface.
However, Ben-Ur teaches a surgical robot for performing a minimally invasive surgery (Abstract) wherein the surgical robot provides a human like interaction for a surgeon that includes an interface, wherein the interface with the surgical robot comprises a virtual reality interface (Col 5 lines 4-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the surgical robot such that it provides a human like interaction for a surgeon that includes an interface, wherein the interface with the surgical robot comprises a virtual reality interface, as taught by Ben-Ur, for the purpose of improving the control a surgeon has when operating the device by creating a sense of touch (Col 5 lines 39-50) and to permit motion scaling, relieving kinematic constraints, and potential for fatigue on the surgeon (Col 5 lines 29-35).
Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 49 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 34 and 49 recite the allowable subject matter of the method including closing the grasper such that contact between the grasper and the at least one first lever rotates the lever around the fulcrum to thereby actuate the first tool.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. With respect to the rejection of claim 29, applicant argues on page 9 that Doyle fails to teach a lever extending from the first tool fulcrum to the proximal end of the first tool because the hinge of Doyle is at the far proximal end of the tool and therefore does not meet the claimed limitation. Examiner respectfully disagrees because, as annotated in the rejection above, at least some portion of the lever extends proximal to the fulcrum/hinge and therefore meets the limitation of the claim as written. Applicant lists elements 564, 565, 568, 562, 563 as being positioned distal to the fulcrum. However, it is unclear how these elements correspond to claim limitations that are not being met, as they are not relied upon in the previous or current rejection. On page 10, applicant argues that Doyle fails to teach “the surgical robot is operably coupled to at least one lever of a first tool” because 134, 570, and/or 556 are not robots. However, examiner notes that the device is disclosed as being operated via surgical robot (Paragraph [0031and 0079]) and that the claim does not require direct contact between a surgical robot and the lever. Therefore, the limitation is met because the robot is “operably coupled” to the lever in order to control its operation.
On pages 11-13, applicant argues with respect to claim 32 that Doyle does not teach the claimed limitations because the arms of Doyle do not constitute levers as claimed. This argument has been addressed above with respect to claim 29.
On pages 13-15, applicant argues that Ruiz Morales (Claim 36) and Ben-Ur (Claims 42-43) fails to cure the deficiencies of Doyle/Gordin with respect to the limitations of claim 29. However, it is the examiner’s position that the limitations of claim 29 have been met by Doyle/Gordin, as outlined above, therefore Ruiz Morales and Ben-Ur need not disclose the limitations of claim 29.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/               Primary Examiner, Art Unit 3771